                   Case 2:19-cv-01911-MJP Document 24 Filed 07/22/20 Page 1 of 2




 1                                                        THE HONORABLE MARSHA J. PECHMAN
 2

 3

 4

 5

 6
                                   UNITED STATES DISTRICT COURT
 7                                WESTERN DISTRICT OF WASHINGTON
                                            AT SEATTLE
 8

 9   THE POKÉMON COMPANY                                 No. 19-cv-1911MJP
     INTERNATIONAL, INC. a Delaware
10   corporation,                                        DECLARATION OF JACOB P. DINI IN
                                                         SUPPORT OF PLAINTIFF’S MOTION TO
11                            Plaintiff,                 EXTEND THE DEADLINE FOR THE
                                                         JOINT STATUS REPORT & RELATED
12            v.                                         DEADLINES
13   BRYAN GARCIA CRUZ, an individual,
14                            Defendant.
15

16            I, Jacob P. Dini, declare as follows:
17            1.       I am an attorney licensed to practice law before the courts of the State of
18   Washington. I am an attorney at Perkins Coie LLP, and counsel in this action for Plaintiff, The
19   Pokémon Company International, Inc. (“TPCi”). I submit this declaration in support of TPCi’s
20   Motion to Extend the Deadline for the Joint Status Report & Related Deadlines. I have personal
21   knowledge of the facts stated herein and, if called upon, could and would testify competently
22   thereto under oath.
23            2.       Since Mr. Cruz returned the waiver of service, TPCi and Mr. Cruz have been
24   engaged in discussions regarding the leaked Strategy Guide images, how others may have been
25   involved in the leaks, and prospects for settlement.
26

      DINI DECL. ISO PLAINTIFF’S MOTION                                            Perkins Coie LLP
      TO EXTEND DEADLINES (No. 19-cv-                                        1201 Third Avenue, Suite 4900
                                                                               Seattle, WA 98101-3099
      1911MJP) – 1                                                               Phone: 206.359.8000
     148924552.2                                                                  Fax: 206.359.9000
                   Case 2:19-cv-01911-MJP Document 24 Filed 07/22/20 Page 2 of 2




 1            I declare under penalty of perjury under the laws of the United States that the foregoing is
 2   true and correct.
 3

 4            Executed at Seattle, Washington this 22nd day of July, 2020.
 5
                                                        s/ Jacob P. Dini
 6                                                      Jacob P. Dini

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

      DINI DECL. ISO PLAINTIFF’S MOTION                                          Perkins Coie LLP
      TO EXTEND DEADLINES (No. 2:19-cv-                                    1201 Third Avenue, Suite 4900
                                                                             Seattle, WA 98101-3099
      1911MJP) – 2                                                             Phone: 206.359.8000
     148924552.2                                                                Fax: 206.359.9000
